COBB, Judge.
Tyrone Power Monroe appeals his conviction and sentence for attempted felony murder. We affirm the conviction. He was sentenced to 22 years in prison and two consecutive years of community control. The two years of community control is challenged on appeal as a guideline departure without written reasons since the recommended guideline sentence was 17 to 22 years in prison.
*575Community control, unlike probation, cannot exceed (when added to incarceration) the recommended incarcerative sentence without valid written reasons for departure. See State v. Van Kooten, 522 So.2d 830 (Fla.1988); State v. Mestas, 507 So.2d 587 (Fla.1987); Elliott v. State, 528 So.2d 98 (Fla. 2d DCA 1988).
Accordingly, we strike the two year community control consecutive sentence.
Judgment AFFIRMED; Sentence AFFIRMED as Modified.
SHARP, G.J., and DANIEL, J., concur.